Citation Nr: 1610927	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-10270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine from November 30, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine from November 30, 2010.

3.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as noncompensable evaluation from February 12, 2009 to April 9, 2012, and as 10 percent disabling from April 10, 2012.

4.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as noncompensable from February 12, 2009 to April 9, 2012, and as 10 percent disabling from April 10, 2012.

5.  Entitlement to a higher initial rating for left upper extremity radiculopathy, evaluated as 10 percent disabling from June 9, 2014.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to March 1995.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2009, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

In September 2010, the Board remanded the Veteran's case to the RO via the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2012 rating decision, the AOJ granted a 40 percent rating for the Veteran's degenerative joint disease of the lumbar spine and a 20 percent rating for his degenerative joint disease of the cervical spine, both effective November 30, 2010.  

In the May 2012 rating decision, the AOJ also granted service connection for radiculopathy of the right and left lower extremities that were assigned initial noncompensable ratings, effective February 12, 2009.  The evaluations of the Veteran's lower extremity radiculopathy are part and parcel of the rating for his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a (2015).

In a February 2014 decision, the Board granted a 40 percent rating for degenerative joint disease of the lumbar spine from January 11, 2006 to November 29, 2010, and denied a rating higher than 10 percent for degenerative joint disease of the cervical spine prior to November 30, 2010.  The issues of increased ratings for the Veteran's lumbar and cervical spine disabilities from November 30, 2010, and initial compensable ratings for radiculopathy of his lower extremities from February 12, 2009, were remanded to the AOJ for further development. 

In an October 2014 rating decision, the AOJ granted service connection for the Veteran's left upper extremity radiculopathy and assigned an initial 10 percent rating, effective June 9, 2014.  The RO also granted 10 percent ratings for his right and left lower extremity radiculopathy from April 10, 2012.  The evaluation of the Veteran's left upper extremity radiculopathy is part and parcel of the rating for his service-connected cervical spine disability.  See 38 C.F.R. § 4.71a.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination of his cervical and lumbar spine in June 2014.  Diagnoses included degeneration of the lumbar intervertebral disc and degenerative arthritis of the cervical spine.  The Veteran reported flare-ups of lumbar spine pain that he rated as 10/10 at its worse.  

The examiner noted that there was functional loss due to pain with motion and limitation of motion of the lumbar and cervical spine, and stated that, "based upon a single one hour to three hour interview and examination, it would be mere speculation to attempt to detail additional limitation due to pain, weakness, fatigability or incoordination during flare-ups or when the joint is used repeatedly over time."  The report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A new examination is needed to determine the current severity of the Veteran's lumbar and cervical spine disabilities.

In March 2015, the Veteran submitted a statement indicating that, since the previous spring, his left leg worsened.  He noted that a magnetic resonance image (MRI) was performed and reviewed his physician, and that his records were at the VA medical center (VAMC) in Syracuse, New York.  The Veteran reported that his knee was swollen and he was taking physical therapy.

In June 2014, the VA examiner reported that the Veteran's left lower extremity was productive of mild incomplete paralysis.  Given the evidence of a change in the condition, the Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Efforts should be made to obtain the identified by the Veteran.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); 

The Board cannot exclude the possibility that evidence regarding the Veteran's right lower extremity radiculopathy will be obtained during the examination requested on remand.  Consideration of his right lower extremity radiculopathy increased rating claim will be deferred pending completion of the action requested below.

Recent medical records regarding the Veteran's treatment at the VAMC in Syracuse, since July 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Syracuse VAMC since July 2014, to specifically include all MRI reports.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completion of the development requested above, schedule the Veteran for VA examination of his lumbar and cervical spine to evaluate the current severity and all orthopedic and neurologic manifestations of his degenerative joint disease and bilateral lower extremity, and left upper extremity, radiculopathy. 

The claims folder must be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's cervical and lumbar spine disabilities.

a. The examiner should report whether there is additional limitation of function of the cervical and lumbar spine due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  

b. The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

c. The examiner is advised that the Veteran is competent to report the degree of such limitation.  The examiner should state whether the Veteran's reports show additional limitation of motion due to flare-ups or pain, and the degree of such additional limitation.  The examiner should also state whether there is any medical reason for disregarding the Veteran's reports.

d. The examiner should also note any neurologic impairment associated with the lumbar and cervical spine disabilities, specifically, radiculopathy affecting each lower extremity and the left upper extremity.  The severity of any associated disability including that of the left and right lower extremities and left upper extremity, should be noted.

e. The examiner should provide a full description of the effects the lumbar and cervical spine and radiculopathy disabilities had on the Veteran's ordinary activities over the course of the appeal period.  

f. Reasons should be provided for any opinion rendered.  If the examiner is unable to answer these questions, reasons for this inability should be provided.

3. If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




